OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of the State of New Jersey *72dated July 13, 2000 (165 NJ 27, 754 A2d 1151), the respondent was suspended from the practice of law for one year, effective August 11, 2000. The underlying complaint involved allegations that to assist a client in avoiding a" 1994 civil judgment, the respondent backdated to 1991 a stock transfer agreement and stock certificate that he prepared in 1995, suborned false testimony from his client during a civil trial, ánd removed documents from a corporate record prior to trial.
The Grievance Committee served the respondent with a notice pursuant to 22 NYCRR 691.3 apprising him of his right to file a verified statement setting forth any of the enumerated defenses to the imposition of reciprocal discipline in the State of New York within 20 days.
The respondent submitted a verified statement setting forth the defense that the procedure followed by the New Jersey Disciplinary Review Board, which overrode the recommendation of the Hearing Panel and imposed a stricter discipline, “was so lacking in notice or opportunity to be heard as to constitute a deprivation of due process” (22 NYCRR 691.3 [c] [1]). The New Jersey Supreme Court rejected similar contentions and imposed the sanction of a one-year suspension. The respondent did not demand a hearing with respect to that defense pursuant to 22 NYCRR 691.3.
Under the circumstances, the respondent is suspended from the practice of law for one year based on the New Jersey discipline.
Bracken, P. J., O’Brien, Santucci, Altman and Krausman, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, the respondent, Ira B. Marshall, is suspended from the practice of law in the State of New York for a period of one year, commencing May 2, 2001, and continuing until further order of this Court, with leave to apply for reinstatement no sooner than six months prior to the expiration of the period of one year upon furnishing satisfactory proof that during that period he has (a) refrained from practicing or attempting to practice law, (b) fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (see, 22 NYCRR 691.10), and (c) otherwise properly conducted himself; and it is further,
*73Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent, Ira B. Marshall, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.